DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one adhesion layer” of claims 9-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the claim(s) in compliance with 37 CFR 1.121(c) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement 

Specification
The disclosure is objected to because of the following informalities:
a.	The abstract of the disclosure is objected to because it is not “within the range of 50 to 150 words in length”.  See MPEP § 608.01(b).
b.	In line 1 of claim 7, “the protective overcoat” should be changed to
--the protective overcoat layer-- in order to more clearly refer back to that set forth in
line 8 of independent claim 1.

claim 11, “chosen alumina” should be corrected to read
--chosen from alumina--.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 9,437,233).
Olson et al. (US 9,437,233) teach a slider (124) comprising an air bearing surface (as shown in FIG. 1, for instance) having a leading edge (128) at a first end of the air bearing surface (as shown in FIG. 1, for instance); a trailing edge (129) at a second end of the air bearing surface (as shown in FIG. 1, for instance), wherein the first end is opposite to the second end (as shown in FIG. 1, for instance); a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements (includes 132, for instance); and a second region adjacent to the first region and the leading edge, wherein the air bearing surface has a fluorinated, protective overcoat layer as an outermost layer, wherein the fluorinated, protective overcoat layer extends across the entire air bearing surface (see lines 22-23 and 46-47 in column 7, as per claim 1]; wherein the protective overcoat layer comprises diamond-like carbon (see lines 55-63 in column 7, for instance, i.e., “fluorinated DLC”) [as per claim 7].

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2010/0061009).
Watanabe (US 2010/0061009) teaches a slider (100) comprising an air bearing surface (lower-most surface in FIG. 2, for instance) having a leading edge (left-most edge in FIG. 2, for instance) at a first end of the air bearing surface (as shown in FIG. 2, for instance); a trailing edge (right-most edge in FIG. 2, for instance) at a second end of the air bearing surface (as shown in FIG. 2, for instance), wherein the first end is opposite to the second end (as shown in FIG. 2, for instance); a first region adjacent to the trailing edge, wherein the first region comprises one or more transducer elements (includes 100e, for instance); and a second region adjacent to the first region and the leading edge, wherein the air bearing surface has a fluorinated, protective overcoat layer (includes 100a, see paragraph [0046], for instance) as an outermost layer, wherein the fluorinated, protective overcoat layer extends across the entire air bearing surface (as shown in FIG. 2, for instance) [as per claim 1]; wherein the protective overcoat (includes 100a and 100b, for instance) comprises diamond-like carbon (100b, see paragraph [0045], for instance) [as per claim 7]; wherein the overcoat layer has a thickness in the range from 5 to 100 Å (see paragraph [0064], for instance, i.e., “0.7 nm” is a value within the claimed range) [as per claim 8]; and wherein the at least one slider is a component of a row bar (see paragraph [0048], for instance) [as per claim 14].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 9,437,233).
Olson et al. (US 9,437,233) teach the slider as detailed in paragraph 6, supra, further wherein the one or more transducer elements comprise at least a reader element and a writer element (see lines 1-3 in column 3, for instance).  Olson et al. (US 9,437,233), however, remain silent as to the slider further comprising “at least one adhesion layer underneath and in contact with the fluorinated, protective overcoat layer” as per claim 9, “wherein the at least one adhesion layer comprises material chosen from oxide, carbide, nitride, and combinations thereof” as per claim 10, “wherein the at least one adhesion layer comprises material chosen [from] alumina, silicon nitride, silica, titanium carbide, metal oxide, and combinations thereof” as per claim 11, claim 12, and the reader and writer elements being “magnetoresistive” as per claim 13.
Official notice is taken of the fact that the use of an adhesion layer is notoriously old and well known in the art for the purpose improve surface adhesion.  Official notice is also taken of the fact that a material chosen from oxide, carbide, nitride, and combinations thereof is a notoriously old and well known adhesion layer material.  Official notice is additionally taken of the fact that a material chosen from alumina, silicon nitride, silica, titanium carbide, metal oxide, and combinations thereof is a notoriously old and well known adhesion layer material.  Official notice is further taken of the fact that it is notoriously old and well known in the slider art to modify the parameters of slider components during the course of routine optimization/ experimentation.  Official notice is lastly taken of the fact that magnetoresistive reader/writer elements are notoriously old and well known types of reader/writer elements.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the slider of Olson et al. (US 9,437,233) further comprise at least one adhesion layer underneath and in contact with the fluorinated, protective overcoat layer, the at least one adhesion layer comprise material chosen from oxide, carbide, nitride, and combinations thereof, the at least one adhesion layer comprise material chosen from alumina, silicon nitride, silica, titanium carbide, metal oxide, and combinations thereof, the air bearing surface of Olson et al. (US 9,437,233) have a surface roughness from 1 to 5 Å as measured 
One of ordinary skill in the art would have been motivated to have had the slider of Olson et al. (US 9,437,233) further comprise at least one adhesion layer underneath and in contact with the fluorinated, protective overcoat layer since such improves surface adhesion.
One of ordinary skill in the art would have been motivated to have had the at least one adhesion layer comprise material chosen from oxide, carbide, nitride, and combinations thereof since a material chosen from oxide, carbide, nitride, and combinations thereof is a notoriously old and well known adhesion layer material, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
One of ordinary skill in the art would have been motivated to have had the at least one adhesion layer comprise material chosen from alumina, silicon nitride, silica, titanium carbide, metal oxide, and combinations thereof since a material chosen from alumina, silicon nitride, silica, titanium carbide, metal oxide, and combinations thereof is a notoriously old and well known adhesion layer material, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art.  See In re Leshin, supra.
One of ordinary skill in the art would have been motivated to have had the air bearing surface of Olson et al. (US 9,437,233) have a surface roughness from 1 to 5 Å as measured according to atomic force microscopy since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Grill et al. (US 5,462,784), Tokisue et al. (US 2001/0018094), Kameyama et al. (US 2003/0189794), Kasamatsu et al. (US 2005/0201012), Li et al. (US 2007/0019323), Musashi et al. (US 2009/0310257), Jones et al. (US 2011/0205665), Shimizu et al. (US 8,218,266), and Stoebe et al. (US 2015/0002960), which each individually teaches a slider with a fluorinated, protective overcoat layer on an air bearing surface thereof.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688